Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 11,071,094. Although the claims at issue are not identical, they are not patentably distinct from each other because.
For claims 1, 6, 11, and 16; U.S. Patent No. 11,071,094 discloses:  sending, by a radio access device to user equipment, first information indicating a transmission class associated with a logical channel, wherein the transmission class depends on a reliability requirement and latency requirement of a service; sending, by the radio access device to the user equipment, third information indicating a transmission format associated with the transmission class and a transmission resource in the transmission format, wherein the transmission format is subcarrier spacing for orthogonal frequency division multiplexing at a physical layer; and receiving, by the radio access device from the user equipment based on the first information and the third information, uplink data on the logical channel associated with the transmission class using the transmission format associated with the transmission class and the transmission resource in the transmission format (claim 1:  receiving, by user equipment, first and third information from a radio access device, wherein the first information indicates different transmission classes associated with a plurality of logical channels and each transmission class depends on a reliability requirement and latency requirement of a service, wherein the third information indicates a transmission format for uplink data on at least one of the plurality of logical channels and a transmission resource in the transmission format, and wherein the at least one logic channel is associated with at least one transmission class in the different transmission classes; determining, by the user equipment and based on the first and third information, the transmission format of the uplink data on the at least one logical channel associated with the at least one transmission class in the different transmission classes, and the transmission resource in the transmission format, wherein the transmission format of the uplink data is a subcarrier spacing for orthogonal frequency division multiplexing at a physical layer; and sending, by the user equipment, the uplink data by using the transmission format and the transmission resource in the transmission format).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Petrovic et al. (US 7,362,726); Petrovic discloses UE capable of selecting TFC from a set of TFCs provided by the enb.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D BLANTON whose telephone number is (571)270-3933. The examiner can normally be reached 7am-6pm EST, Mon-Thu.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D BLANTON/Primary Examiner, Art Unit 2466